internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc intl plr-112275-02 date date legend taxpayer tax years at issue individual a dear this replies to your letter dated date requesting that taxpayer be granted an extension of time under sec_301_9100-3 to elect the foreign_earned_income_exclusion for the tax years at issue additional information was submitted in letters dated date date and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by taxpayer this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process the affidavit of the taxpayer and the documentation submitted indicate that taxpayer engaged individual a a cpa to file form sec_1040 for the tax years at issue and claim the foreign_earned_income_exclusion for each year however for various reasons this was not done plr-112275-02 sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_1_911-7 provides the rules to make a valid election of the foreign_earned_income_exclusion therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to elect the foreign_earned_income_exclusion for the tax years at issue the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the elections sec_301 -1 a a copy of this ruling letter should be associated with the income_tax returns for the tax years at issue no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented including the effect on interest and penalties attributable to the late filing of form sec_1040 for the tax years at issue plr-112275-02 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
